 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtors

12

13                               UNITED STATES BANKRUPTCY COURT
14                                        DISTRICT OF OREGON
15
     In re                                                         Case No. 19-32600-dwh11
16                                                                 LEAD CASE
     Wall to Wall Tile & Stone, LLC (TIN 9732),
17   Wall to Wall Tile & Stone-Oregon LLC                          (Jointly Administered with Case
     (TIN 1863), and Wall to Wall Tile & Stone-                    Nos. 19-32599-dwh11 and
18   Idaho LLC (TIN 9431),                                         19-32603-dwh11)

19                            Debtors.                            DEBTORS’ CASE MANAGEMENT
                                                                  CONFERENCE DOCUMENTS
20

21                    Pursuant to the Order Scheduling Case Management Conference dated July 25,

22   2019 [ECF No. 53], attached hereto are the following documents:

23                    1.      Debtors’ consolidated financial projections for the upcoming 120 days are

24   attached as Exhibit 1.

25

26

Page 1 of 2      DEBTORS’ CASE MANAGEMENT CONFERENCE DOCUMENTS

                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                            Case 19-32600-dwh11             Doc 103             Filed 08/13/19
 1                  2.        Debtors’ consolidated financial statements for the years ended December

 2   31, 2016, December 31, 2017, and December 31, 2018, as well as consolidated financial

 3   statements for the current year through July 31, 2019, are attached as Exhibit 2.

 4                  3.        Debtors’ revenue from July 16, 2019 to August 9, 2019 was

 5   $1,554,639.85, and total post-petition expenses, excluding bankruptcy-related professional fees,

 6   were $2,687,897.04, of which, as of August 9, 2019, $2,588,178.03 has been paid and

 7   $99,719.01 is unpaid.

 8                  4.        Debtors anticipate incurring professional fees for (a) their bankruptcy

 9   attorneys, Tonkon Torp LLP (“Tonkon Torp”); (b) their financial consultants, Edward

10   Hostmann, Inc. (“EHI”); and (c) their accountants, Bennington & Moshofsky, P.C. (“Bennington

11   & Moshofsky”). An official committee of unsecured creditors (the “Committee”) was appointed

12   in Debtors’ cases on July 26, 2019. Tonkon Torp, EHI, and Bennington & Moshofsky estimate

13   their fees as follows:
                                                  Month
14
      Professional July/August September October November December January                                    Total
15    Tonkon
                      $110,000    $60,000 $50,000   $40,000 $20,000 $20,000                                  $300,000
      Torp
16
      EHI                $100,000       $60,000     $50,000               $40,000      $20,000     $20,000   $290,000
17
      Bennington
                          $25,000       $15,000     $12,000               $12,000      $12,000     $12,000    $88,000
18    Moshofsky

19                  DATED this 13th day of August, 2019.

20                                                     TONKON TORP LLP

21

22                                                     By /s/ Albert N. Kennedy
                                                          Albert N. Kennedy, OSB NO. 821429
23                                                        Timothy J. Conway, OSB No. 851752
                                                          Michael W. Fletcher, OSB No. 010448
24                                                        Ava L. Schoen, OSB No. 044072
                                                          Attorneys for Debtors
25

26

Page 2 of 2   DEBTORS’ CASE MANAGEMENT CONFERENCE DOCUMENTS

                                                      Tonkon Torp LLP
                                                  888 SW Fifth Ave., Suite 1600
                                                       Portland, OR 97204
                                                         503.221.1440
                          Case 19-32600-dwh11                 Doc 103             Filed 08/13/19
  EXHIBIT 1




Case 19-32600-dwh11   Doc 103   Filed 08/13/19
        Wall to Wall Tile and Stone, LLC
        ESTIMATED CASH FLOW FORECAST POST-PETITION

120 Day Forecast - August 20th
For the weeks ending:                                         8/25/2019        9/1/2019         9/8/2019       9/15/2019       9/22/2019       9/29/2019        10/6/2019

DAY/WEEK #:                                                    WEEK 1          WEEK 2           WEEK 3          WEEK 4          WEEK 5          WEEK 6          WEEK 7
DATE:                                                         PROJECTED       PROJECTED        PROJECTED      PROJECTED       PROJECTED        PROJECTED       PROJECTED

Sales                                                             662,927         662,927         565,934          707,418         707,418         707,418          655,599

Beginning Cash Balance                                            200,000          53,382            8,863          11,694         451,608          42,117          213,619
Cash Receipts                                                     814,912         514,912          885,586         894,952         585,586         585,586          893,641
Cash Disbursements                                               (961,530)       (559,431)        (882,755)       (455,038)       (995,076)       (414,084)      (1,038,058)
Ending Cash Balance                                                53,382           8,863           11,694         451,608          42,117         213,619           69,202

CASH RECEIPTS:
 Accounts Receivable                                              514,912         514,912         585,586          894,952         585,586         585,586          593,641
 Post-petition Financing                                          300,000             -           300,000              -               -               -            300,000
TOTAL CASH RECEIPTS                                               814,912         514,912         885,586          894,952         585,586         585,586          893,641

CASH DISBURSEMENTS:

COST OF GOODS SOLD:
 MATERIAL PURCHASES                                               265,171         226,374         282,967          282,967         282,967         262,239          257,058
TOTAL COST OF GOODS SOLD                                          265,171         226,374         282,967          282,967         282,967         262,239          257,058

OPERATING COSTS:
PAYROLL, PAYROLL TAXES, PAYROLL                                   539,938              -          539,938              -           539,938              -           539,938
FEES
INSURANCE - W/C & HEALTH                      715X                                 66,100                            8,900                          65,000            1,100
VEHICLE                                       721X                 11,500          11,500           11,500          11,500          11,500          11,500           11,500
SUPPLIES                                      723X                 25,000          25,000           25,000          25,000          25,000          25,000           25,000
INSURANCE - PROPERTY/LIABILITY                                        -               -                -            38,093             -               -                -
FF&E LEASE/RENTAL                             7241                    -             3,000              -               -               -             3,000              -
FF&E NON-CAP, R&M                             7243, 7246            3,800           3,800            3,800           3,800           3,800           3,800            3,800
CUSTOMER SITE OVERHEAD                        726X                  1,500           1,500            1,500           1,500           1,500           1,500            1,500
LANDING COSTS - FOREIGN SERVICES              729X                  6,000           6,000            6,000           6,000           6,000           6,000            6,000

FACILITY RENT & CAM's                         731X                                100,492                           18,214                                          100,492
FACILITY REPAIR & MAINTENANCE                 732X                    400             400              400             400             400             400              400
UTILITIES                                     735X                    -               -                -               -            13,500             -                -
FACILITY SERVICES                             736X                 27,200             -                -               -            27,200             -                -
TAXES, FEES, LICENSES                                              25,500             500              500             500          25,500             500              500
TRAVEL, M&E                                                           -            12,500              -            12,500             -            12,500              -
COMMUNICATION                                 742X                    -               -                -            13,500             -               -                -
POSTAGE & DELIVERY                            743X                    575             575              575             575             575             575              575
CREDIT CARD MERCHANT FEES                     7441                    -               -                -             8,500             -               -                -
OUTSIDE SERVICES                              745X                    425           1,675              425           1,675           2,675           1,675              425
EMPLOYEE TRAINING, CONFERENCES,               746X                    150             150              150             150             150             150              150
DUES & SUBSCRIPTIONS


COMPUTER SYSTEMS                              747X                    -            10,245             -              1,000             -            10,245              -
ADVERTISING & MARKETING                                               -               -               -              3,000             -               -                -
DEPOSITS & PREPAYS                                                    -               -               -                -               -               -                -
LEGAL FEES                                    7455                    -               -               -                -               -               -                -
EHI FEES                                                              -               -               -                -               -               -                -
ACCOUNTING FEES                                                       -               -               -                -               -               -                -
CREDITORS COMMITTEE PROF FEES                                         -               -               -                -               -               -                -
ADEQUATE PROTECTION PAYMENT                   81XX                    -            23,000             -                -               -               -             23,000
TOTAL OPERATING EXPENSES                                          641,988         266,437         589,788          154,807         657,738         141,845          714,381
ADDITIONAL CASH OUTFLOWS
ASSET PURCHASES                                                        -              -                -               -                -               -               -
LOAN PAYMENTS - WELLS FARGO                                            -           56,620              -             7,264              -               -            56,620
EQUIPMENT FINANCE
LOAN PAYMENTS - ENTERPRISE                                         44,371             -                -               -            44,371             -                -
MISCELLANEOUS                                                      10,000          10,000           10,000          10,000          10,000          10,000           10,000
US TRUSTEE FEES                                                       -               -                -               -               -               -                -
TOTAL ADDITIONAL CASH OUTFLOWS                                     54,371          66,620           10,000          17,264          54,371          10,000           66,620

TOTAL CASH DISBURSEMENTS                                          961,530         559,431         882,755          455,038         995,076         414,084        1,038,058

NET CASH INFLOW/(OUTFLOW)                                        (146,618)         (44,519)          2,830         439,914        (409,490)        171,501         (144,417)


PROJECTED LOC BALANCE
BEGINNING LOC BALANCE                                           6,563,565       6,563,565        6,563,565       6,563,565       6,563,565       6,563,565        6,563,565
Less: Collections Received                                            -               -                -               -               -               -                -
Plus: Cash disbursements                                              -               -                -               -               -               -                -
ENDING LOC BALANCE                                              6,563,565       6,563,565        6,563,565       6,563,565       6,563,565       6,563,565        6,563,565


AVAILABILITY (OVER-ADVANCE)                                      (729,544)       (635,991)        (569,977)       (791,273)       (699,899)       (617,853)        (544,180)




        Disclaimer: These projections are based on historical data supplied by debtor and estimates made by debtor management and EHI. Material changes in this data orEXHIBIT 1
        estimates may substantially alter the findings. See attached List of assumptions and notes.
                                                                                                                                                                      Page 1 of 3
                                               Case 19-32600-dwh11                            Doc 103          Filed 08/13/19
        Wall to Wall Tile and Stone, LLC
        ESTIMATED CASH FLOW FORECAST POST-PETITION

120 Day Forecast - August 20th
For the weeks ending:                           10/13/2019       10/20/2019      10/27/2019       11/3/2019       11/10/2019      11/17/2019      11/24/2019       12/1/2019

DAY/WEEK #:                                       WEEK 8          WEEK 9          WEEK 10         WEEK 11         WEEK 12         WEEK 13         WEEK 14          WEEK 15
DATE:                                           PROJECTED        PROJECTED       PROJECTED       PROJECTED        PROJECTED       PROJECTED       PROJECTED       PROJECTED

Sales                                                642,644         642,644         642,644          655,028         704,563         704,563         704,563         422,738

Beginning Cash Balance                                69,202          585,429         129,260         104,291          44,621          34,949         151,583           43,159
Cash Receipts                                        907,263          593,641         593,641         570,530         871,942         570,530         770,530          611,425
Cash Disbursements                                  (391,035)      (1,049,810)       (618,611)       (630,199)       (881,613)       (453,896)       (878,954)        (572,647)
Ending Cash Balance                                  585,429          129,260         104,291          44,621          34,949         151,583          43,159           81,936

CASH RECEIPTS:
 Accounts Receivable                                 907,263         593,641         593,641          570,530         871,942         570,530         570,530         611,425
 Post-petition Financing                                 -               -               -                -               -               -           200,000             -
TOTAL CASH RECEIPTS                                  907,263         593,641         593,641          570,530         871,942         570,530         770,530         611,425

CASH DISBURSEMENTS:

COST OF GOODS SOLD:
 MATERIAL PURCHASES                                  257,058         257,058         262,011          281,825         281,825         281,825         169,095         239,590
TOTAL COST OF GOODS SOLD                             257,058         257,058         262,011          281,825         281,825         281,825         169,095         239,590

OPERATING COSTS:
PAYROLL, PAYROLL TAXES, PAYROLL                           -          584,738              -               -           539,938              -          539,938                -
FEES
INSURANCE - W/C & HEALTH                               8,900                         280,000              -               -             8,900             -               66,100
VEHICLE                                               11,500          11,500          11,500           11,500          11,500          11,500          11,500             11,500
SUPPLIES                                              25,000          25,000          25,000           25,000          25,000          25,000          25,000             25,000
INSURANCE - PROPERTY/LIABILITY                           -            38,093             -                -               -            38,093             -                  -
FF&E LEASE/RENTAL                                        -               -             3,000              -               -               -               -                3,000
FF&E NON-CAP, R&M                                      3,800           3,800           3,800            3,800           3,800           3,800           3,800              3,800
CUSTOMER SITE OVERHEAD                                 1,500           1,500           1,500            1,500           1,500           1,500           1,500              1,500
LANDING COSTS - FOREIGN SERVICES                       6,000           6,000           6,000            6,000           6,000           6,000           6,000              6,000

FACILITY RENT & CAM's                                 18,214             -                -           100,492             -            18,214             -           100,492
FACILITY REPAIR & MAINTENANCE                            400             400              400             400             400             400             400             400
UTILITIES                                                -            13,500              -               -               -               -            13,500             -
FACILITY SERVICES                                        -            27,200              -               -               -               -            27,200             -
TAXES, FEES, LICENSES                                    500          25,500              500             500             500             500          25,500             500
TRAVEL, M&E                                           12,500             -             12,500          12,500             -            12,500             -            12,500
COMMUNICATION                                         13,500             -                -               -               -            13,500             -               -
POSTAGE & DELIVERY                                       575             575              575             575             575             575             575             575
CREDIT CARD MERCHANT FEES                              8,500             -                -                                             8,500
OUTSIDE SERVICES                                       1,675             425            1,675           1,675             425           1,675              425             1,675
EMPLOYEE TRAINING, CONFERENCES,                          150             150              150             150             150             150              150               150
DUES & SUBSCRIPTIONS


COMPUTER SYSTEMS                                       1,000             -               -             10,245              -            1,000              -           10,245
ADVERTISING & MARKETING                                3,000             -               -                -                -            3,000              -              -
DEPOSITS & PREPAYS                                       -               -               -                -                -              -                -              -
LEGAL FEES                                               -               -               -                -                -              -                -              -
EHI FEES                                                 -               -               -                -                -              -                -              -
ACCOUNTING FEES                                          -               -               -                -                -              -                -              -
CREDITORS COMMITTEE PROF FEES                            -               -               -                -                -              -                -              -
ADEQUATE PROTECTION PAYMENT                              -               -               -             23,000                                                          23,000
TOTAL OPERATING EXPENSES                             116,714         738,381         346,600          197,337         589,788         154,807         655,488         266,437
ADDITIONAL CASH OUTFLOWS
ASSET PURCHASES                                          -                -               -
LOAN PAYMENTS - WELLS FARGO                            7,264              -               -            56,620                           7,264                             56,620
EQUIPMENT FINANCE
LOAN PAYMENTS - ENTERPRISE                               -            44,371              -                                                            44,371
MISCELLANEOUS                                         10,000          10,000           10,000          10,000          10,000          10,000          10,000             10,000
US TRUSTEE FEES                                          -               -                -            84,417
TOTAL ADDITIONAL CASH OUTFLOWS                        17,264          54,371           10,000         151,037          10,000          17,264          54,371             66,620

TOTAL CASH DISBURSEMENTS                             391,035       1,049,810         618,611          630,199         881,613         453,896         878,954         572,647

NET CASH INFLOW/(OUTFLOW)                            516,227        (456,169)         (24,970)        (59,669)          (9,672)       116,634        (108,424)            38,778


PROJECTED LOC BALANCE
BEGINNING LOC BALANCE                              6,563,565       6,563,565       6,563,565        6,563,565       6,563,565       6,563,565       6,563,565        6,563,565
Less: Collections Received                               -               -               -                -               -               -               -                -
Plus: Cash disbursements                                 -               -               -                -               -               -               -                -
ENDING LOC BALANCE                                 6,563,565       6,563,565       6,563,565        6,563,565       6,563,565       6,563,565       6,563,565        6,563,565


AVAILABILITY (OVER-ADVANCE)                         (735,260)       (698,508)        (659,526)       (594,295)       (748,065)       (647,540)       (597,744)        (546,896)




        Disclaimer: These projections are based on historical data supplied by debtor and estimates made by debtor management and EHI. Material changes in this data orEXHIBIT 1
        estimates may substantially alter the findings. See attached List of assumptions and notes.
                                                                                                                                                                      Page 2 of 3
                                               Case 19-32600-dwh11                            Doc 103            Filed 08/13/19
        Wall to Wall Tile and Stone, LLC
        ESTIMATED CASH FLOW FORECAST POST-PETITION

120 Day Forecast - August 20th
For the weeks ending:                            12/8/2019       12/15/2019      12/22/2019      12/29/2019

DAY/WEEK #:                                      WEEK 16         WEEK 17          WEEK 18         WEEK 19
DATE:                                           PROJECTED        PROJECTED       PROJECTED       PROJECTED

Sales                                                598,975         598,975         598,975          479,180

Beginning Cash Balance                                81,936          28,983          551,763          259,407
Cash Receipts                                        811,425         934,441          611,425          922,738
Cash Disbursements                                  (864,378)       (411,661)        (903,781)      (1,085,893)
Ending Cash Balance                                   28,983         551,763          259,407           96,251

CASH RECEIPTS:
 Accounts Receivable                                 611,425         934,441         611,425          422,738
 Post-petition Financing                             200,000             -               -            500,000
TOTAL CASH RECEIPTS                                  811,425         934,441         611,425          922,738

CASH DISBURSEMENTS:

COST OF GOODS SOLD:
 MATERIAL PURCHASES                                  239,590         239,590         191,672           95,836
TOTAL COST OF GOODS SOLD                             239,590         239,590         191,672           95,836

OPERATING COSTS:
PAYROLL, PAYROLL TAXES, PAYROLL                      539,938              -          539,938               -
FEES
INSURANCE - W/C & HEALTH                                 -             8,900              -            66,100
VEHICLE                                               11,500          11,500           11,500          11,500
SUPPLIES                                              25,000          25,000           25,000          25,000
INSURANCE - PROPERTY/LIABILITY                           -            38,093              -               -
FF&E LEASE/RENTAL                                        -               -                -             3,000
FF&E NON-CAP, R&M                                      3,800           3,800            3,800           3,800
CUSTOMER SITE OVERHEAD                                 1,500           1,500            1,500           1,500
LANDING COSTS - FOREIGN SERVICES                       6,000           6,000            6,000           6,000

FACILITY RENT & CAM's                                                 18,214                          100,492
FACILITY REPAIR & MAINTENANCE                            400             400              400             400
UTILITIES                                                -               -             13,500             -
FACILITY SERVICES                                        -               -             27,200             -
TAXES, FEES, LICENSES                                    500             500           25,500             500
TRAVEL, M&E                                              -            12,500              -            12,500
COMMUNICATION                                            -            13,500              -               -
POSTAGE & DELIVERY                                       575             575              575             575
CREDIT CARD MERCHANT FEES                                              8,500
OUTSIDE SERVICES                                         425           1,675            2,675            1,675
EMPLOYEE TRAINING, CONFERENCES,                          150             150              150              150
DUES & SUBSCRIPTIONS


COMPUTER SYSTEMS                                      25,000            1,000             -            10,245
ADVERTISING & MARKETING                                  -              3,000             -               -
DEPOSITS & PREPAYS                                       -                -               -               -
LEGAL FEES                                               -                -               -           220,000
EHI FEES                                                 -                -               -           210,000
ACCOUNTING FEES                                          -                -               -            52,000
CREDITORS COMMITTEE PROF FEES                            -                -               -           175,000
ADEQUATE PROTECTION PAYMENT                                                                            23,000
TOTAL OPERATING EXPENSES                             614,788         154,807         657,738          923,437
ADDITIONAL CASH OUTFLOWS
ASSET PURCHASES
LOAN PAYMENTS - WELLS FARGO                                             7,264                          56,620
EQUIPMENT FINANCE
LOAN PAYMENTS - ENTERPRISE                                                             44,371
MISCELLANEOUS                                         10,000          10,000           10,000          10,000
US TRUSTEE FEES
TOTAL ADDITIONAL CASH OUTFLOWS                        10,000          17,264           54,371          66,620

TOTAL CASH DISBURSEMENTS                             864,378         411,661         903,781        1,085,893

NET CASH INFLOW/(OUTFLOW)                            (52,954)        522,781         (292,356)       (163,156)


PROJECTED LOC BALANCE
BEGINNING LOC BALANCE                              6,563,565       6,563,565       6,563,565        6,563,565
Less: Collections Received                               -               -               -                -
Plus: Cash disbursements                                 -               -               -                -
ENDING LOC BALANCE                                 6,563,565       6,563,565       6,563,565        6,563,565


AVAILABILITY (OVER-ADVANCE)                         (656,689)       (908,289)        (939,189)       (871,700)




        Disclaimer: These projections are based on historical data supplied by debtor and estimates made by debtor management and EHI. Material changes in this data orEXHIBIT 1
        estimates may substantially alter the findings. See attached List of assumptions and notes.
                                                                                                                                                                      Page 3 of 3
                                               Case 19-32600-dwh11                            Doc 103            Filed 08/13/19
  EXHIBIT 2




Case 19-32600-dwh11   Doc 103   Filed 08/13/19
                                                  EXHIBIT 2
                                                 Page 1 of 7
Case 19-32600-dwh11   Doc 103   Filed 08/13/19
                                                  EXHIBIT 2
                                                 Page 2 of 7
Case 19-32600-dwh11   Doc 103   Filed 08/13/19
WALL TO WALL TILE AND STONE, LLC AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS
(SEE INDEPENDENT ACCOUNTANTS’ REVIEW REPORT)


ASSETS


December 31,                                                              2018              2017
Current assets
Cash                                                                 $        1,670    $       22,083
Accounts receivable, net                                                  3,455,779         2,639,159
Inventories, net                                                          9,317,203         9,949,368
Prepaid expenses and other current assets                                   144,888           132,900
Total current assets                                                     12,919,540        12,743,510

Property and equipment, net                                               4,264,049         4,778,386
Deposits and other noncurrent assets                                        180,376            97,273
                                                                     $ 17,363,965      $ 17,619,169


LIABILITIES AND MEMBER'S EQUITY (DEFICIT)


Current liabilities
Line of credit                                                       $ 6,845,851       $ 1,756,051
Current portion of long‐term debt                                        781,155           797,160
Current portion of capital lease obligations                              60,121            56,528
Current portion of legal settlement obligation                         3,300,000               ‐
Accounts payable                                                       6,172,671         7,954,867
Accrued expenses                                                         886,371           786,072
Current portion of deferred rent                                          61,620            43,686
Unearned revenue                                                         862,542           290,910
Total current liabilities                                                18,970,331        11,685,274
Long‐term debt, net of current portion                                    3,954,008         2,177,538
Capital lease obligations, net of current portion                            63,943           124,061
Legal settlement obligation, net of current portion                       1,200,000         1,500,000
Deferred rent, net of current portion                                       221,122           281,422
                                                                         24,409,404        15,768,295

Commitments and contingencies

Member's equity (deficit)
Wall to Wall Tile and Stone, LLC                                     (    8,229,618)        2,851,323
Noncontrolling interests                                                  1,184,179 (       1,000,449)
Consolidated                                                         (    7,045,439)        1,850,874
                                                                     $ 17,363,965      $ 17,619,169



                                                                                                       EXHIBIT 2
See notes to consolidated financial statements
                                                                                                      Page 3 of 7
                                                                                                   Page | 3

                               Case 19-32600-dwh11    Doc 103   Filed 08/13/19
WALL TO WALL TILE AND STONE, LLC AND SUBSIDIARIES
CONSOLIDATED STATEMENTS OF OPERATIONS
(SEE INDEPENDENT ACCOUNTANTS’ REVIEW REPORT)


                                                              2018                              2017
                                                                     Percentage                        Percentage
Years Ended December 31,                             Amount          of revenues       Amount          of revenues

Revenues                                         $ 37,119,120           100.0%     $ 35,902,808           100.0%

Cost of revenues                                     31,446,801          84.7          28,927,071          80.6

Gross profit                                          5,672,319          15.3           6,975,737          19.4

Selling, general and administrative                   5,359,084          14.4           4,639,715          12.9

Income from operations                                 313,235            0.9           2,336,022           6.5

Other income (expense)
Interest expense                                 (      476,414)      ( 1.3 )      (     238,748)        ( 0.7 )
Gain (loss) on sale of assets                    (        6,540)      ( 0.0 )             82,210           0.2
Legal settlement and related expenses            (    8,183,534)      ( 22.0 )     (     692,704)        ( 1.9 )

                                                 (    8,666,488)      ( 23.3 )     (     849,242)        ( 2.4 )

Net income (loss)                                (    8,353,253)      ( 22.4 )          1,486,780           4.1

Less net income attributable to
  noncontrolling interests                            2,201,692           5.9            116,289            0.3

Net income (loss) attributable to
 Wall to Wall Tile and Stone, LLC                ($ 10,554,945)       ( 28.3%)     $    1,370,491           3.8%




                                                                                                                   EXHIBIT 2
See notes to consolidated financial statements
                                                                                                                  Page 4 of 7
                                                                                                             Page | 4

                               Case 19-32600-dwh11            Doc 103       Filed 08/13/19
    WALL TO WALL TILE AND STONE, LLC AND SUBSIDIARIES
    CONSOLIDATED STATEMENTS OF OPERATIONS
    FOR THE PERIOD ENDED JULY 31, 2019




    Revenues                                                               18,863,310

    Cost of Revenues                                                       13,799,765

    Gross Profit                                                            5,063,546

    Selling, general and administrative                                     8,517,345

    Income from operations                                                 (3,453,799)

    Other income (expense)
        Interest expense                                                     (413,846)
        Other expense                                                           3,231
        Interest income                                                         8,365
        Gain (loss) on sale of assets                                        (551,582)
        Legal settlement and related expenses                                     -
    Total other income (expense)                                             (953,832)

    Net Income (loss)                                                      (4,407,631)

* Numbers may not add to due rounding




                                                                                          EXHIBIT 2
                                                                                         Page 5 of 7
                        Case 19-32600-dwh11     Doc 103   Filed 08/13/19
WALL TO WALL TILE AND STONE, LLC AND SUBSIDIARIES
CONSOLIDATED BALANCE SHEETS
AS OF JULY 31, 2019


ASSETS
Current Assets
    Cash                                                                      209,447
    Accounts receivable, net                                                3,091,471
    Inventories, net                                                        8,349,253
    Prepaid expenses and other current assets                                 499,411
Total Current Assets                                                       12,149,582

Property and equipment, net                                                 4,451,708
Deposits and other noncurrent assets                                           90,187
Total Assets                                                               16,691,477

LIABILITIES AND MEMBER'S EQUITY (DEFICIT)


Current liabilities
    Line of credit                                                          6,563,565
    Current portion of long-term debt                                         668,895
    Current portion of capital lease obligation                                54,613
    Current portion of legal settlement obligation                          3,300,000
    Accounts payable                                                          723,894
    Accrued expenses                                                        5,974,829
    Current portion of deferred rent                                           61,620
    Unearned revenue                                                        1,157,407
Total current liabilities                                                  18,504,822

Long-term debt, net of current portion                                      6,819,671
Capital lease obligations, net of current portion                           1,581,485
Legal settlement obligation, net of current portion                         1,200,000
Deferred rent, net of current portion                                         221,122
Total Liabilities                                                          28,327,100




Member's equity (deficit)
    Wall to Wall Tile and Stone, LLC                                       (11,635,623)
    Noncontrolling interests
Total Members Equity                                                       (11,635,623)
Total Liabilities and Members Equity                                        16,691,477


                                                                                           EXHIBIT 2
                                                                                          Page 6 of 7
                    Case 19-32600-dwh11         Doc 103   Filed 08/13/19
* Numbers may not add to due rounding




                                                                        EXHIBIT 2
                                                                       Page 7 of 7
                      Case 19-32600-dwh11   Doc 103   Filed 08/13/19
 1                                     CERTIFICATE OF SERVICE

 2                  I hereby certify that I served the foregoing DEBTORS’ CASE
     MANAGEMENT CONFERENCE DOCUMENTS on the parties indicated as "ECF" on the
 3   attached List of Interested Parties by electronic means through the Court's Case
     Management/Electronic Case File system on the date set forth below.
 4
                    In addition, I served the foregoing on the parties indicated as "Non-ECF" on the
 5   attached List of Interested Parties by mailing copies thereof in sealed, first-class postage prepaid
     envelopes, addressed to the parties' last-known address and depositing in the U.S. mail at
 6   Portland, Oregon on the date set forth below.
 7                     DATED this 13th day of August, 2019.
 8                                                   TONKON TORP LLP
 9

10                                                   By /s/ Albert N. Kennedy
                                                        Albert N. Kennedy, OSB NO. 821429
11                                                      Timothy J. Conway, OSB No. 851752
                                                        Michael W. Fletcher, OSB No. 010448
12                                                      Ava L. Schoen, OSB No. 044072
                                                        Attorneys for Debtors
13
     040202/00003/10259144v2
14

15

16

17

18

19

20

21

22

23

24

25

26
Page 1 of 1 - CERTIFICATE OF SERVICE

                                                     Tonkon Torp LLP
                                                 888 SW Fifth Ave., Suite 1600
                                                   Portland, Oregon 97204
                                                        503.221.1440
                               Case 19-32600-dwh11          Doc 103              Filed 08/13/19
                                 CONSOLIDATED LIST OF INTERESTED PARTIES

                   In re Wall to Wall Tile & Stone, LLC, Wall to Wall Tile & Stone-Oregon LLC,
                                     and Wall to Wall Tile & Stone-Idaho LLC
                                 U.S. Bankruptcy Court Case No. 19-32600-dwh11 LEAD CASE
                          (Jointly Administered with Case Nos. 19-32599-dwh11 and 19-32603-dwh11)

                                                  ECF PARTICIPANTS

   TIMOTHY J CONWAY tim.conway@tonkon.com, candace.duncan@tonkon.com; spencer.fisher@tonkon.com
   MICHAEL W FLETCHER michael.fletcher@tonkon.com, leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com; spencer.fisher@tonkon.com
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com;holleym@lanepowell.com
   TIMOTHY A SOLOMON tsolomon@llg-llc.com, justin-leonard-leonard-law-group-llc-5265@ecf.pacerpro.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                              NON-ECF PARTICIPANTS
SECURED CREDITORS                           PROPERTY TAX ENTITIES                  Ada County Assessor
                                                                                   190 E. Front St. #107
Baffco Enterprises, LLC                     Clark County Treasurer                 Boise, ID 83702
POB 1683                                    POB 9808
Brush Prairie, WA 98606                     Vancouver, WA 98666-8808               Deschutes County Tax Collector
                                                                                   POB 7559
Enterprise FM Trust                         King County Assessments Dept.          Bend, OR 97701
20400 SW Teton Ave.                         500 4th Ave. S. #708
Tualatin, OR 97062                          Seattle, WA 98104



040202/00003/10192884v2




                                  Case 19-32600-dwh11         Doc 103       Filed 08/13/19
